This is a suit for damages for physical injuries brought by a tenant against her landlord and based upon an alleged defect in a shed on the leased premises which caused a post to fall and strike the plaintiff on the head. She sues for $300. The defense consists in a denial that the accident happened and the averment that the claim is fraudulent.
From a judgment below in favor of plaintiff in the sum of $103, of which $3 was allowed for medical expenses, the defendant has appealed.
In our opinion the defendant has failed to sustain the charge that the case was a "frame-up", but we are convinced that the plaintiff has exaggerated the extent of her injuries and, therefore, we are not inclined to increase the award in compliance with the request of her counsel in the answer to the appeal beyond the moderate allowance of the trial court. The plaintiff sustained a bump on the head or, as it is expressed in the testimony, a "hickey". She doubtless suffered some pain but according to the testimony of her physician who rendered a bill for only $3, for his services, her injuries were very slight. The learned judge, a quo, evidently was of the same opinion because the amount awarded is not commensurate with the protracted and painful results which is claimed to have been caused by the accident.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.